Citation Nr: 0023684	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-39 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

Entitlement to service connection for residuals of exposure 
to non-ionizing (microwave) radiation.

Entitlement to service connection for flat feet.

Entitlement to specially adapted housing pursuant to 
38 U.S.C.A. § 2101(a) (West 1991).

Entitlement to a special home adaptation grant pursuant to 
38 U.S.C.A. § 2101(b) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J. D.  


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1955 in the U.S. Marine Corps and from May 1956 to May 1964 
in the U.S. Air Force.

RO decisions in the 1990's denied service connection for 
residuals of exposure to non-ionizing radiation in service, 
granted service connection for metatarsalgia of the left foot 
and assigned a 10 percent evaluation for this condition, 
denied specially adapted housing assistance or a special home 
adaptation grant, determined there was no new and material 
evidence to reopen a claim for service connection for a low 
back disorder, and denied a total rating for compensation 
purposes based on unemployability, and the veteran appealed.  
A September 1994 RO hearing officer decision determined that 
new and material evidence had been submitted to reopen a 
claim for service connection for a low back disorder and a 
December 1994 RO rating decision granted service connection 
for degenerative joint disease with chronic strain of the 
lumbosacral spine and assigned a 20 percent evaluation for 
this condition.  A May 1995 RO rating decision granted a 
total rating for the service-connected disabilities for 
compensation purposes based on unemployability.  Hence, these 
2 latter issues are not for appellate consideration.  In June 
1997, the Board of Veterans' Appeals (Board) considered the 
remaining issues.

The June 1997 Board decision denied an increased rating for 
the metatarsalgia of the left foot (rated 10 percent), and 
remanded the issues of entitlement to service connection for 
residuals due to exposure to non-ionizing radiation, 
entitlement to specially adapted housing pursuant to 
38 U.S.C.A. § 2101(a), and entitlement to a special home 
adaptation grant pursuant to 38 U.S.C.A. § 2101(b) to the RO 
for additional development.  At that time, the Board also 
notified the RO that the veteran's pending claim of service 
connection for flatfeet was "inextricably intertwined" to 
the issues concerning special adapted housing and special 
home adaptation grant and requested simultaneous adjudication 
of these matters.  A January 1998 RO rating decision denied 
service connection for flatfeet, and a March 2000 RO rating 
decision continued the denial of service connection for 
residuals due to exposure to non-ionizing radiation, 
entitlement to specially adapted housing, entitlement to a 
special home adaptation grant, and service connection for 
flatfeet.  The case was thereafter sent to the Board for 
consideration of the issues listed on the first page of this 
decision.



FINDINGS OF FACT

1.  Service connection is currently in effect for traumatic 
degenerative joint disease (arthritis) with chronic strain of 
the lumbosacral spine, rated 20 percent; metatarsalgia of the 
left foot, rated 10 percent; traumatic arthritis of the left 
ankle, rated 10 percent; degenerative arthritis of the right 
ankle, rated 10 percent; traumatic arthritis of the left 
knee, rated 10 percent; traumatic arthritis of the right 
knee, rated 10 percent; traumatic arthritis of the left hip, 
rated 10 percent; traumatic arthritis of the right hip, rated 
10 percent; and residuals of appendectomy, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 70 percent and a total rating for these 
disabilities based on unemployability has been assigned.

2.  The veteran has not submitted competent (scientific or 
medical) evidence, linking his heart disease, hypertension, 
memory problems, sleep problems, skin condition, psychiatric 
disorder, blurry eyes, and allergy problems, first found many 
years after service, to an incident of service, including 
exposure to non-ionizing radiation, or to a service-connected 
disability.

3.  The veteran has not submitted competent (medical) 
evidence linking his flatfeet, first found many years after 
service, to an incident of service or to a service-connected 
disability.

4.  Service-connected residuals of organic disease or injury 
that so affect the functions of balance or propulsion as to 
preclude locomotion without aid of braces, crutches or a 
wheelchair are not shown.

5.  Service-connected blindness in both eyes or anatomical 
loss or loss of use of both hands is not demonstrated.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of 
exposure to non-ionizing radiation and flatfeet are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are not met.  
38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. §§ 3.809, 3.809a 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Exposure to Non-
Ionizing Radiation and Flatfeet

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for residuals of exposure to non-
ionizing radiation and flatfeet; that is, evidence which 
shows that the claims are plausible, meritorious on their 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such claims, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claims.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

With regard to the claim for service connection for residuals 
of exposure to non-ionizing radiation, the veteran asserts 
that he has heart disease, hypertension, loss of memory, 
blurry eyes, a tendency to fall asleep, a rash of the hands, 
anxiety, and allergies due to exposure to non-ionizing or 
microwave radiation from airplane radar sets while performing 
his military duties as an aircraft electrical 
technician/instrument technician in the Marines and as an 
electrician in the Air Force.  He claims he was exposed to 
this radiation every day during his 12 years of active 
service and that he was continuously exposed to radiation 
from power lines and fluorescent lights while in service.  

If heart disease or hypertension becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & West Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 U.S.C.A. 
§ 1112(c) as amended by Pub. L. No. 106-117, 113 Stat. 1545, 
effective Nov. 30, 1999, to include bronchiolo-alveolar 
carcinoma (38 U.S.C.A.§ 1112(c)(2)(P)(West Supp. 2000), and 
38 C.F.R. § 3.311(b) found 5 years or more after service in 
an ionizing radiation exposed veteran may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  For the purposes of 
"radiogenic" diseases found in 38 C.F.R. § 3.311(b)(2), 
bone cancer must become manifest within 30 years after 
exposure; leukemia may become manifest at any time after 
exposure; and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

A review of the record shows that service connection is 
currently in effect for traumatic arthritis with chronic 
strain of the lumbosacral spine, rated 20 percent; 
metatarsalgia of the left foot, rated 10 percent; traumatic 
arthritis of the left ankle, rated 10 percent; degenerative 
arthritis of the right ankle, rated 10 percent; traumatic 
arthritis of the left knee, rated 10 percent; traumatic 
arthritis of the right knee, rated 10 percent; traumatic 
arthritis of the left hip, rated 10 percent; traumatic 
arthritis of the right hip, rated 10 percent; and residuals 
of appendectomy, rated zero percent.  The combined rating for 
the service-connected disabilities is 70 percent and a total 
rating for compensation purposes based on unemployability has 
been assigned.


Service medical records do not show that the veteran had 
heart disease, hypertension, loss of memory, blurry eyes, a 
tendency to fall asleep, a rash of the hands, anxiety or 
allergies while in service.  Nor were these conditions found 
on the report of his medical examination for separation from 
service in April 1964.  Nor do these records show that the 
veteran was exposed to radiation.

The post-service medical records do not show the presence of 
the veteran's heart disease, hypertension, loss of memory, 
blurry eyes, tendency to fall asleep, skin problems, anxiety 
or allergies until many years after service.  Nor do these 
medical records link these conditions to an incident of 
service, including exposure to radiation, or to a service-
connected disability.  A claim for service connection of 
disabilities is not well grounded where there is no medical 
evidence linking the claimed disabilities to an incident of 
service or to a service-connected disability.  Caluza, 7 Vet. 
App. 498.  Nor do the medical records demonstrate a disease 
specific to radiation-exposed veterans and/or radiogenic 
diseases found, respectively, at 38 C.F.R. §§ 3.309(d)(2) and 
3.311(b)(2).

The veteran asserts that he has residuals due to non-ionizing 
radiation exposure or microwave radiation and he has 
submitted scientific evidence in support of this claim.  The 
nature of biological effects and the levels of microwave 
radiation that can induce them in man are unclear 
particularly with respect to long-term effects.  Rucker v. 
Brown, 10 Vet. App. 67, 72 (1997).  The Court in that case, 
however, noted that the scientific evidence submitted by the 
appellant was not "inherently incredible."  In this case, 
the veteran submitted a book with scientific information to 
support his claim that he has residuals due to exposure to 
microwave radiation.  In this book, it is noted that 2 Soviet 
scientists from the USSR Institute of Labor Hygiene and 
Occupational Diseases presented their work at a conference in 
Warsaw that identified a series of symptoms, that they called 
microwave sickness.  

"Its first signs are low blood pressure 
and slow pulse.  The later and most 
common manifestations are chronic 
excitation of the sympathetic nervous 
system (stress syndrome) and high blood 
pressure.  This phase also often includes 
headache, dizziness, eye pain, 
sleeplessness, irritability, anxiety, 
stomach pain, nervous tension, inability 
to concentrate, hair loss, plus an 
increased incidence of appendicitis, 
cataracts, reproductive problems, and 
cancer.  The chronic symptoms are 
eventually succeeded by crises of adrenal 
exhaustion and ischemic heart disease 
(blockage of coronary arteries and heart 
attack).  Robert O. Becker, M.D., and 
Gary Selden, The Body Electric 314-315 
(William Morrow and Company, Inc. (1985).

While the evidence shows that the veteran has some of the 
symptoms referred to in the above book, it does not show that 
he has disease identified as "microwave sickness".  Nor 
does the evidence show that the veteran was exposed to 
microwave radiation while in service.  A January 1997 letter 
from the Air Force Armstrong Laboratory notes that there was 
no record of the veteran having been exposed to radiation 
while in service.  This letter also notes that the claims in 
the book The Body Electric were unsubstantiated and that the 
only proven effects of acute exposure to RF (non-ionizing) 
radiation are those associated with the heating of the body 
and include caractogenesis, temporary/permanent sterility, 
and heat exhaustion.  It was noted that the levels of RF 
radiation that can cause these effects were many times higher 
than even the limits that were in effect in the Air Force 
when the veteran was on active duty.  The symptoms referred 
to by the veteran were often described as non-thermal RF 
radiation effects and it was noted that a recent World Health 
Organization study (1996) of these effects concluded that, 
while hazards from exposure to high-level (thermal) RF fields 
were established, no known health hazards were associated 
with exposure to RF sources emitting fields too low to cause 
a significant temperature rise in tissue.  A service 
department letter dated in August 1999, notes that scientific 
studies, cited therein, found no adverse effects of 
statistical significance could be attributed to microwave 
radiation exposure.  The veteran has submitted scientific 
evidence generally discussing the effects of microwave 
radiation, but the Board finds this evidence too general and 
inconclusive to well-ground his claim.  Mattern v. West, 12 
Vet. App. 222 (1999).  

The veteran submitted a AF Form 538 showing that he was 
issued a detector while in service and his testimony before 
the undersigned in 1997 was to the effect that this detector 
was used to measure his exposure to microwave radiation.  
Service documents, however, do not corroborate this evidence.  
A January 1995 letter from the Navy Environmental Health 
Center Detachment, Naval Dosimetry Center, notes that there 
was no record of the veteran having been exposed to radiation 
in service.  The above January 1995 letter from the Air Force 
Armstrong Laboratory notes that their records do not show 
that the veteran was exposed to radiation in service and that 
they were not familiar with the AF Form 538.  Another letter 
from the Navy Environmental Health Center Detachment, Naval 
Dosimetry Center, dated in July 1999 notes that their records 
did not show that the veteran was exposed to radiation in 
service.  After consideration of all the evidence, the Board 
finds that it does not show that the veteran was exposed to 
radiation while in service.

Statements from the veteran and testimony from him and an 
acquaintance at the hearing before the undersigned are to the 
effect that the veteran has various medical conditions due to 
exposure to non-ionizing radiation while in service, but this 
lay evidence is not sufficient to support a claim based on 
medical or scientific causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, there is no competent (medical or scientific) 
evidence linking the veteran's various medical conditions, 
including heart disease, hypertension, loss of memory, blurry 
eyes, tendency to fall asleep, skin problems, anxiety, and 
allergies, first found many years after service, to an 
incident of service, including exposure to radiation, or to a 
service-connected disability, and his claim for service 
connection for residuals due to exposure to radiation in 
service is not plausible.  Hence, this claim is denied as not 
well grounded.

With regard to the claim for service connection for flatfeet, 
the service medical records do not show the presence of this 
condition.  The post-service medical records do not 
demonstrate this condition until many years after service and 
these medical records do not link this condition to an 
incident of service or to a service-connected disability.  
Without medical evidence linking the flatfeet to an incident 
of service, the claim for service connection of this 
condition is not well grounded.  Caluza, 7 Vet. App. 498.

Statements from the veteran are to the effect that his 
flatfeet are due to an incident of service, but this lay 
evidence is not sufficient to support a claim for service 
connection for a disability based on medical causation.  
Espiritu, 2 Vet. App. 492.

There is no medical evidence showing the presence of flatfeet 
until many years after the veteran's separation from service 
and there is no medical evidence linking his flatfeet to an 
incident of service or to a service-connected disability.  
Therefore, this claim is not plausible and it is denied as 
not well grounded.

The veteran is advised that he may reopen the claims for 
service connection for residuals due to exposure to radiation 
and/or for flatfeet at any time by notifying the RO of such 
an intention and submitting supporting evidence.  An example 
of supporting evidence is a medical report with an opinion 
specifically linking the claimed condition to an incident of 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Entitlement to Specially Adapted Housing Assistance or a 
Special Home Adaptation Grant

A.  Factual Background

As noted in section I of this decision, service connection is 
currently in effect for traumatic arthritis with chronic 
strain of the lumbosacral spine, rated 20 percent; 
metatarsalgia of the left foot, rated 10 percent; traumatic 
arthritis of the left ankle, rated 10 percent; degenerative 
arthritis of the right ankle, rated 10 percent; traumatic 
arthritis of the left knee, rated 10 percent; traumatic 
arthritis of the right knee, rated 10 percent; traumatic 
arthritis of the left hip, rated 10 percent; traumatic 
arthritis of the right hip, rated 10 percent; and residuals 
of appendectomy, rated zero percent.  The combined rating for 
the service-connected disabilities is 70 percent and a total 
rating for compensation purposes based on unemployability has 
been assigned.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to the claims 
being considered in this section of the Board's decision are 
discussed in the following paragraphs.

The veteran underwent a VA medical examination in October 
1993.  It was noted that he had various orthopedic injuries.  
He reported using a cane whenever he walked long distances.  
He was able to walk about the examining room without using 
the cane.  Gait was characterized by a limp favoring the left 
lower extremity with propulsive force 4/5 on the left and 5/5 
on the right.  He was independent with respect to dressing 
and undressing and moving on and off the examining table.  
The impressions were residuals in the left ankle with 
arthritis, arthritis and disc disease of the lumbosacral 
spine, and sprain of the left knee and hip.

The veteran underwent a VA medical examination in March 1995.  
He was independent with respect to dressing and undressing 
and moving on and off the examining table.  The impressions 
were arthritis of the lumbosacral spine with chronic strain, 
and arthritis of multiple joints of the lower extremities.

In April 1996, the veteran underwent a VA medical 
examination.  The diagnoses were chronic low back pain with 
possible radicular component, left greater than right; and 
probable arthritic and disc disease and spinal stenosis in 
the lumbar area.

The veteran and an acquaintance testified before the 
undersigned sitting at the RO in February 1997.  The 
testimony was to the effect that the veteran had a tendency 
to fall asleep and other medical problems that required him 
to need specially adapted housing or a special home 
adaptation grant.

The veteran underwent a VA medical examination in February 
1998.  A history of MRI (magnetic resonance imaging) of the 
lumbar spine in 1997 showing a broad based disc bulge at L4-5 
and small early protrusion without evidence of spinal 
stenosis was noted.  He complained of stiffness, easy 
fatigability, and lack of endurance associated with his low 
back condition, but reported no weakness in a lower 
extremity.  The diagnoses were mild arthritis in the spine 
with some evidence of broad based disc bulge at L4-5 and L5-
S1 without evidence of spinal stenosis; and mild pes planus, 
bilaterally.

The veteran underwent a VA medical examination in December 
1999.  He complained of giving way, without warning, of the 
hips, possibly the knees, and that he had fallen, although he 
could not be specific with regard to information of the 
falls.  He stated that he had pain and incoordination, limp 
of the left leg.  He used a cane in each hand as he had done 
for approximately 2 to 3 years due to the stumbling related 
to the hips giving way.  He used no braces for any of the 
above areas and reported no surgery to these areas.  He did 
not use ambulatory aids other than the canes.  He reported 
that he could walk about a maximum of about one block without 
his cane and that he had cardiac disease that affected his 
ambulation.  He appeared in no acute distress.  On ambulation 
without the cane, his gait was slightly waddling, but there 
was no definite limp.  There was slight tenderness of the 
left paralumbar musculature and left greater trochanteric 
region.  On midline percussion, he had slight complaint of 
pain at the dorsal lumbar junction region.  There was no 
muscle spasm to any areas.  Deep tendon reflexes were 2+ and 
symmetric, bilaterally.  Straight leg raising with ankle 
dorsiflexion was negative, bilaterally.  Range of motion of 
the lumbar spine was flexion to 50 degrees, extension to 20 
degrees, and side bending right and left to 25 degrees, all 
motion was with complaint of pain at the terminal degrees.  
There was no tenderness to palpation of the knees.  Cruciate 
and collateral ligaments were stable.  Range of motion was 
extension to zero degrees, right and left, flexion of the 
right knee to 120 degrees, and flexion of the left knee to 
130 degrees.  No swelling of the ankles was noted.  There was 
slight tenderness of the left ankle.  There was no tenderness 
of the right ankle.  Range of motion was dorsiflexion of the 
right ankle to 5 degrees and dorsiflexion of the left ankle 
to 10 degrees, lateral flexion was 25 degrees with the right 
ankle, and 15 degrees with the left ankle.  Bilateral pes 
planus was noted.  The diagnoses were mild arthritis of 
various areas, including the hips, knees, ankles, and 
lumbosacral spine with mild degenerative disc disease in the 
lumbosacral spine.  With respect to all areas, functional 
impairment was rated as mild to mild plus.  The examiner 
opined that the veteran probably needed to use 2 canes for 
ambulation on a regular basis, but that he was capable of 
ambulation for short distances without ambulatory aids.


B.  Legal Analysis

The veteran's claim for specially adapted housing assistance 
or a special home adaptation grant claim is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran with 
service after April 20, 1898, who has a permanent and total 
service-connected disability due to: (1) The loss, or loss of 
use, of both lower extremities, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations may be issued to a veteran 
with applicable service who is entitled to VA compensation 
for a permanent and total service-connected disability, if, 
(a) the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809; nor had the veteran 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a); and (b) the veteran is 
entitled to compensation for permanent and total disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands in acquiring such adaptations to such 
veteran's residence as are determined by the VA Secretary to 
be reasonably necessary because of such disability or in 
acquiring a residence already adapted with special features 
determined by the VA Secretary to be reasonably necessary for 
the veteran because of such disability.  This assistance will 
not be available to any veteran more than once.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

The medical evidence does not show that the veteran has loss 
of use of both lower extremities; blindness in both eyes; 
loss of use of one lower extremity with residuals of organic 
disease or injury that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or that he has the 
anatomical loss or loss of use of both hands to entitle him 
to specially adapted housing assistance or a special home 
adaptation grant under the above criteria.  While the report 
of his VA medical examination in December 1999 indicates that 
he needs 2 canes to get around on a regular basis, the 
medical evidence does not show loss of use of the lower 
extremities as to preclude locomotion.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other method 
may be possible.  38 C.F.R. § 3.309(d).  In this case, the 
medical evidence indicates that the veteran is capable of 
ambulating for short distances without the canes and that he 
generally uses the canes for walking long distances.  The 
evidence also indicates that the veteran's various service-
connected disabilities of the lower extremities produce no 
more than mild to mild plus functional impairment, and that 
he has a non-service-heart disease that limits his 
ambulation.  The Board finds that the medical evidence does 
not show that the veteran's service-connected disabilities of 
the lower extremities alone preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.

The veteran and an acquaintance testified before the 
undersigned to the effect that the veteran had a tendency to 
fall asleep and had other medical problems that required him 
to need specially adapted housing or a special home 
adaptation grant, but the Board finds that the overall 
evidence does not show service-connected disabilities 
affecting function of both lower extremities that so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
specially adapted housing assistance or a special home 
adaptation grant, and the claims are denied.

Since the preponderance of the evidence is against the claims 
for specially adapted housing or a special home adaptation 
grant, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claims for residuals of exposure to non-ionizing 
radiation and flatfeet are denied as not well grounded.

Entitlement to specially adaptive housing assistance or a 
special home adaptation grant is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

